          Case 1:20-cv-00445-RJL Document 2 Filed 02/18/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, CORY FOX,
 and JOCARDO RALSTON,

                       Plaintiffs,
                                                                Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security; UNITED STATES
 DEPARTMENT OF HOMELAND SECURITY; MARK
 A. MORGAN, in his official capacity as Acting
 Commissioner of United States Customs and Border
 Protection; and UNITED STATES CUSTOMS AND
 BORDER PROTECTION,

                       Defendants.


              MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       Pursuant to Local Civil Rule 83.2(d), Elisabeth S. Theodore, a member in good standing

of the Bar of this Court, moves for the admission and appearance of attorney Janine M. Lopez

pro hac vice as counsel for Plaintiffs in the above-entitled action. This motion is supported by

the Declaration of Janine M. Lopez, which is filed herewith.



Dated: February 18, 2020                          Respectfully submitted,

                                                  /s/ Elisabeth S. Theodore
                                                  Elisabeth S. Theodore (D.C. Bar No. 1021029)
                                                  Arnold & Porter Kaye Scholer LLP
                                                  601 Massachusetts Ave., NW
                                                  Washington, DC 20001
                                                  (202) 942-5000
                                                  Elisabeth.Theodore@arnoldporter.com

                                                  Counsel for Plaintiffs
         Case 1:20-cv-00445-RJL Document 2 Filed 02/18/20 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

JONATHAN DIMAIO, CORY FOX,
and JOCARDO RALSTON,

                     Plaintiffs,
                                                             Case No. 1:20-cv-00445
              v.

CHAD WOLF, in his official capacity as Acting Secretary
of Homeland Security; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY; MARK
A. MORGAN, in his official capacity as Acting
Commissioner of United States Customs and Border
Protection; and UNITED STATES CUSTOMS AND
BORDER PROTECTION,

                     Defendants.


      DECLARATION OF JANINE M. LOPEZ IN SUPPORT OF MOTION FOR
               ADMISSION OF ATTORNEY PRO HAC VICE

      I, Janine M. Lopez, hereby declare:

  1. My name, office address, and office telephone number are as follows:

      Janine M. Lopez
      Arnold & Porter Kaye Scholer LLP
      601 Massachusetts Avenue NW
      Washington, DC 20001
      Telephone: (202) 942-6124

  2. I am admitted to the following bars:

      Massachusetts (Bar No. 694639)
      Supreme Court of the United States
      United States Court of Appeals for the First Circuit (Bar No. 1173717)
      United States Court of Appeals for the Second Circuit
      United States Court of Appeals for the Fifth Circuit
      United States Court of Appeals for the Sixth Circuit
      United States Court of Appeals for the Ninth Circuit
      United States Court of Appeals for the Federal Circuit
      United States District Court for the District of Massachusetts
Case 1:20-cv-00445-RJL Document 2 Filed 02/18/20 Page 3 of 3
